Title: To George Washington from Joseph Chew, 13 July 1757
From: Chew, Joseph
To: Washington, George



Dear Sir
New London 13th. July 1757

My not answering my Friend’s letters Punctually is not owing to want of Respect or Regard but am Often Prevented by Business, and the Cares of Life, or some other Accidents for which I never fail to Condemn myself and sue for Pardon as I now do to you for not Answering your kind favor from Phila. you Please me my dear Friend in what you say with Regard to the Campain and your being employ’d. the great have all there Reasons of state for what they doe, how vast must be the Surprize those who know you and the scene you have been engaged in for these several years to see you Continue unnoticed; when they that have only heard of your name think it both Cruel and hard—you form a Very just and true judgment of those in Places & Power Our Country is our first Care and demands all our best Endeavours but not the sacrificing ourselves without a Prospect of doing that or ourselves any Good—
I hope the Conclusion of the Summer may bring forth something at Present Every thing looks dark & Gloomy. I find no fault with the measures taken and the scripture forbids us to speak Evil of the Rulers of the Land; however I am Convinced and satisfied if some of our Country men had been imploy’d and those who had served with Credit & honnour been Rewarded or Noticed it Could have been attended with no Ill or bad Consequence—
   it is now the middle of July no Certainty of any Fleets arrival from England there is a Rumour they have been Speak with by a Fisherman, but those Gentry are seldom to be depended upon there is also a Report that Lord Loudoun is Arrived at Halyfax which I sincerely wish may be truth. it is out of Dispute that there is 8 sail of the Line in Louisbourgh and our Accots. from Martinico as Late as June 12th say Monsr. Bourparr their

Late General had taken the Command of seven sail of the Line & three Frigates with which it is strongly suspected he intended to sail for Louisbourgh if these two fleets or squadrons joyn, I am much afraid the utmost of our Expedition will be to secure Halyfax—I wish these Reports may be groundless, that Admiral Holborn may soon arrive and Lord Loudoun be able to Carry his Plan into Execution with such success as will may Reder [render] his name dear & Famous to his Country and give Peace to us here in the Poor depress’d Colonys—I shall inclose you a Boston Paper in this and Refer you to that for further news—
as to the Latter part of your Letter what shall I say, I often had the Pleasure of Breakfasting with the Charming Polly, Roger Morris was there (dont be startled) but not always, you know him he is a Ladys man, always something to say, the Town talk’t of it as a sure & settled Affair. I can’t say I think so and that I much doubt it, but assure you had Little Acquaintance with Mr. Morris and only slightly hinted it to Miss Polly; but how can you be Excused to Continue so long at Phila. I think I should have made a kind of Flying march of it if it had been only to have seen whether the Works were sufficient to withstand a Vigorous Attack, you a Soldier and a Lover. mind I have been arguing for my own Interest now for had you taken this method then I should have had the Pleasure of seeing you—my Paper is almost full and I am Convinced you will be heartily tyred in Reading it—however will just add that I intend to set out tomorrow for New York where I will not be wanting to let Miss Polly know the sincere Regard a Friend of mine has for her. and I am sure if she had my Eyes to see thro she would Prefer him to all others my Respects to Capts. Mercer & Stewart, if my Brother is in your way let him know I am well, now my Dear Friend I wish you Eternall Happiness and Content and assure you that I am with sincere Esteem Your most Obedt Servt.

Jos Chew


The post brings an Acct. of the Arrival of the Fleet from England for which the Lord be praised—

